Order entered April 9, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00108-CR

                    EX PARTE SKY LANE BLACKWELL

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. WX21-90224

                                     ORDER

      Before the Court is appellant’s March 30, 2021 motion to supplement the

record on appeal and the State’s response. Appellant seeks to supplement the

record with the probable cause affidavit from his case which he alleges “was

submitted to the Trial Court in the original hearing with no objection from the

State.” Appellant contends both parties referenced the probable cause affidavit in

their argument, it was “clearly available” during the February 3, 2021 writ hearing,

and the trial court considered it in reaching its decision to deny appellant relief.

The State responds that the probable cause affidavit was never admitted into

evidence and should not be part of the record on appeal. Appellant represents the
court reporter has confirmed she can supplement the reporter’s record with the

probable cause affidavit.

      Without addressing the merits of appellant’s contention that the probable

cause affidavit is properly included in the record, we GRANT the motion to the

extent we ORDER Official Court Reporter Kelly Simmons to file, within TEN

DAYS of the date of this order, a supplemental reporter’s record containing the

probable cause affidavit.

      The State may, if it desires, raise an issue in its brief regarding the propriety

of considering the probable cause affidavit in the appeal.

      We DIRECT the Clerk of the Court to transmit a copy of this order to

Official Court Reporter Kelly Simmons and to counsel for the parties.




                                               /s/   ERIN A. NOWELL
                                                     JUSTICE




                                         –2–